EXHIBIT 10.1
SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”) is made effective as of January 1,
2011 (the “Effective Date”) by and among (a) Grubb & Ellis Company, a Delaware
corporation (the “Service Provider”), (b) (i) Daymark Realty Advisors Inc., a
Delaware corporation (“Daymark”), (ii) Grubb & Ellis Management Services, Inc.,
a Delaware corporation (“GEMS”), (iii) Grubb & Ellis Equity Advisors, LLC, a
Delaware limited liability company (“GEEA”), (iv) G&E Advisors of California,
Inc. (“GEAC”), (v) G&E Affiliates, Inc. (“GEA”), (vi) G&E of Arizona, Inc.
(“GEAZ”), (vii) G&E Europe, Inc. (“GEE”), (viii) G&E Landauer Valuation Advisory
Services, LLC (“GELVAS”), (ix) G&E — Mortgage Group, Inc. (“GEMG”), (x) G&E —
New York, Inc. (“GENY”), (xi) G&E — Michigan, Inc. (“GEM”), (xii) G&E of Nevada,
Inc. (“GEN”), (xiii) G&E Consulting Services Co. (“GECS”), (xiv) HSM Inc.
(“HSM”), (xv) Wm. A. White/G&E Inc. (“WAW”), and (xvi) Grubb & Ellis Capital
Corp. (“GECC”) (each of Daymark, GEMS, GEEA, GEAC, GEA, GEAZ, GEE, GELVAS, GEMG,
GENY, GEN, GECS, HSM, WAW, and GECC a “Service Recipient” and collectively, but
not jointly], the “Service Recipients”) and, (c) with respect only to certain
portions of this Agreement as set forth on the relevant signature page hereto,
by (i) NNN Realty Advisors, Inc., a Delaware corporation (“NNNRA”), (ii) Triple
Net Properties Realty, Inc., a California corporation (“TNPR”), (iii) Grubb &
Ellis Realty Investors, LLC (“GERI”), and (iv) Grubb & Ellis Residential
Management, Inc. (“GERM” and together with NNNRA, TNPR and GERI, the
“Intercompany Parties”)). For purposes of this Agreement, Service Provider,
Service Recipients and their respective direct and indirect subsidiaries are
occasionally referred to collectively as the “Combined Company.”
RECITALS
A. On December 7, 2007, a wholly owned subsidiary of Service Provider merged
with and into NNNRA with NNNRA surviving, and, in connection therewith, the
former shareholders of NNNRA acquired approximately 60% of the issued and
outstanding common stock of the Service Provider (the “Merger”).
B. Each Service Recipient is a wholly-owned direct subsidiary of the Service
Provider.
C. Each Service Recipient engages in a particular business segment of the
Combined Company, which business segments include, (i) transaction services,
(ii) management services, (iii) REIT investment management, and (iv) private
program investment management (each, a “Business Segment”).
D. The Service Recipients desire to engage the Service Provider to provide
certain administrative and other services to the Service Recipients and their
respective Subsidiaries and Business Segments. In connection therewith, the
parties hereto desire to recognize the provision and payment of certain services
by Service Provider for the direct benefit of individual Service Recipients, as
well as to allocate the costs of certain shared services among them in a fair
and efficient manner, whereby the Service Provider will be responsible for
providing Services (as defined below) as authorized herein, and the Service
Recipients will reimburse the Service Provider for such costs in amounts
determined in accordance with terms and conditions set forth herein.

 

 



--------------------------------------------------------------------------------



 



E. The Service Provider owns or leases certain Fixed Assets which may be used in
connection with the provision of Services hereunder.
F. The Service Provider and Service Recipients desire to make this Agreement
effective as of the Effective Date, such that this Agreement will govern the
provision and reimbursement of Services since that date.
ARTICLE 1
DEFINITIONS
Capitalized words and phrases used and not otherwise defined elsewhere in this
Agreement (including the Schedules attached hereto and incorporated herein)
shall have the following meanings:
1.1 “Business Segment Costs” means the costs and expenses incurred by the
Service Provider in the course of providing Business Segment Cost Services (as
defined on Schedule A attached hereto) to or on behalf of one or more Service
Recipients or their Subsidiaries or Business Segments.
1.2 “Corporate Costs” means the costs and expenses allocated in accordance with
this Agreement, incurred by the Service Provider in the course of providing
Corporate Cost Services (as defined on Schedule A attached hereto) to the
Service Provider and/or one or more Service Recipients or their Subsidiaries.
1.3 “Fixed Asset” means any fixed asset, piece of office equipment, article of
furniture, electronic device or other long-term asset.
1.4 “Fundamental Change” means the consummation of a sale or transfer, directly
or indirectly, of all or substantially all of the capital stock or assets of an
entity pursuant to a stock purchase, asset purchase, merger or otherwise (other
than, in the case of a Service Recipient or any of its Subsidiaries, a sale or
transfer in connection with a sale of all of the capital stock of the Service
Provider).
1.5 “Service Provider Employee” means any person employed or retained as an
independent contractor by the Service Provider who provides Services to one or
more of the Service Recipients or any of their Subsidiaries pursuant to this
Agreement.
1.6 “Subsidiary” of any entity means any other entity in which the first entity,
directly or indirectly, owns or controls record or beneficial ownership of more
than 50% of the issued and outstanding equity securities or voting power.

 

2



--------------------------------------------------------------------------------



 



1.7 “Tax Allocation Services” means any and all intercompany transactions
relating to tax payments and/or liabilities (but Tax Allocation Services shall
not be deemed to include services relating to the preparation of tax returns and
filings).
1.8 “Tax Return” means any declaration, return, report, claim for refund,
information return or other document (including any related or supporting
information) filed or required to be filed in connection with the determination,
assessment or collection of any Taxes or the administration of any laws,
regulations or administrative requirements relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
1.9 “Taxes” means all taxes, charges, fees, levies, interest, penalties,
additions to tax or other assessments, including income, gross receipts, excise,
license, occupation, premium, property, transfer, gains, profits, sales,
severance, stamp, use, value added, windfall profits, capital stock, franchise,
employment, payroll, withholding, social security (or similar), unemployment,
disability, real property, personal property, and other taxes, whether computed
on a separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not,
and custom duties, imposed by any domestic or foreign national, state or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental or private body exercising any
regulatory or taxing authority.
ARTICLE 2
SERVICES; FIXED ASSETS
2.1 Services. Upon the terms and subject to the conditions set forth in this
Agreement, the Service Provider agrees to provide to the Service Recipients
(including their respective Subsidiaries), and the Service Recipients hereby
engage (on behalf of themselves and their Subsidiaries) the Service Provider to
provide and hereby delegate to the Service Provider the performance of the
following:
2.1.1 The Business Segment Cost Services and the Corporate Cost Services (the
“Scheduled Services”) set forth on Schedule A attached hereto, which Schedule is
incorporated in and made a part of this Agreement as if set forth fully herein;
and
2.1.2 Such other services (together with the Scheduled Services, the “Services”)
as the Service Recipient may request and which Service Provider may, in its sole
discretion, agree to provide, provided however, that to the extent that any such
other services are extraordinary projects outside of the ordinary course of
business of the Service Recipients (or respective Subsidiaries) and not
specifically authorized on Schedule A, such agreement shall be in writing.
2.1.3 The Services shall not in any event include Tax Allocation Services.
2.2 Fixed Assets. Upon the terms and subject to the conditions set forth in this
Agreement, the Service Provider shall grant to the Service Recipients (including
their respective Subsidiaries) the right to utilize such Fixed Assets, if any,
as are necessary, desirable or appropriate in connection with the provision of
the Services. The Service Recipients, on behalf of themselves and their
Subsidiaries, each agree not to permit any statutory, contractual, or common law
lien or security interest from attaching to such Fixed Assets.

 

3



--------------------------------------------------------------------------------



 



2.3 No Guarantees or Warranties. The Service Provider shall provide each of the
Services in a timely and efficient manner substantially consistent with the
standard that the Service Provider then provides similar or comparable services
to itself (and which standard is in no event less than the standard commercially
reasonably necessary for the efficient uninterrupted operation of the businesses
of the Service Recipients and their Subsidiaries). Other than as expressly set
forth in the immediately foregoing sentence, the Service Provider makes no
guarantees, representations or warranties with respect to any Services,
including the Scheduled Services, or Fixed Assets, and expressly disclaims all
such guarantees, representations and warranties of any nature whatsoever,
whether statutory, oral, written, express or implied, including, without
limitation, any warranties of merchantability or fitness for a particular
purpose and any warranties arising from course of dealing or usage of trade.
2.4 Adjustment of Services. All Services shall be provided at such times and in
such quantities as are commercially reasonably necessary for the efficient and
uninterrupted operation of the businesses of the Service Recipients and their
Subsidiaries, provided, however, that subject to the foregoing, to the extent
the businesses of the Service Recipients and their Subsidiaries subsequently
expand or contract or otherwise become more or less complex and/or
labor-intensive, the Service Provider shall, in its reasonable discretion, have
the exclusive right to hire and terminate the employment or engagement of
Service Provider Employees, purchase or dispose of Fixed Assets, and/or alter
the quantity of Scheduled Services as reasonably appropriate in order to match
the Scheduled Services to the workload and requirements of the Service
Recipients and their Subsidiaries. Nothing herein shall be deemed to obligate
the Service Provider to: (1) provide any services to the extent that the
provision thereof becomes materially impracticable as a result of a cause or
causes outside the reasonable control of Service Provider, including, by way of
example, unfeasible or expensive technological requirements, incompatible
systems, system errors, “bugs” and defects or (2) violate any law, regulation or
contractual requirement.
2.5 Fees and Reimbursements; Records.
2.5.1 Each Service Recipient (severally and not jointly) shall reimburse the
Service Provider for all Services and Fixed Assets provided by the Service
Provider to such Service Recipient and its Subsidiaries in accordance with the
terms and conditions of this Agreement.
(a) One hundred percent (100%) of the Business Segment Costs shall be reimbursed
to the Service Provider by that Service Recipient. Notwithstanding the
foregoing, in the event that Service Provider proposes to incur a Business
Segment Cost that is for a single Service Recipient (e.g., the purchase of a
Fixed Asset that is primarily or exclusively for the use of a single Service
Recipient) and that is not in the Service Recipient’s annual budget, then
Service Provider shall obtain the prior written consent of such Service
Recipient prior to incurring the Business Segment Cost or engaging in the
activity or third party engagement that may give rise to such Business Segment
Cost, if such cost is anticipated to exceed $25,000.

 

4



--------------------------------------------------------------------------------



 



(b) The Business Segment Costs incurred by the Service Provider with respect to
Business Segment Cost Services that benefit Service Provider and one or more
Service Recipients or benefits two or more Service Recipients and/or their
respective Subsidiaries shall be reimbursed to the Service Provider by each
Service Recipient pro-rata based on the relative time allocated by the Service
Provider to, or the relative benefit or use to, or the payment of a cost
attributable directly to, such Service Recipient (including its Subsidiaries) of
the Business Segment Cost Services. Notwithstanding the foregoing, in the event
that Service Provider proposes to incur a Business Segment Cost that benefits
Service Provider and one or more Service Recipients or two or more Service
Recipients and/or their respective Subsidiaries and that is not in the
applicable Service Recipient’s annual budget, then Service Provider shall obtain
the prior written consent of such Service Recipient(s) prior to incurring the
Business Segment Cost or engaging in the activity or third party engagement that
may give rise to such Business Segment Cost, if such cost is anticipated to
exceed $25,000 for such Service Recipient. With respect to the engagement of
outside legal counsel for the benefit of Service Provider and one or more
Service Recipients or two or more Service Recipients and/or their respective
Subsidiaries, Service Provider and the affected Service Recipients shall each
have the right to reasonably approve the engagement of such outside legal
counsel and the expense allocations for such counsel’s fees between the affected
parties.
(c) The Corporate Costs shall be reimbursed to the Service Provider by the
Service Recipients in the respective percentages set forth on Schedule C
attached hereto and incorporated herein. In the event that, during the Term (as
defined below), a Fundamental Change occurs with respect to a Subsidiary of a
Service Recipient or the fundamental nature or scope of the business of a
Service Recipient or any of its Subsidiaries changes for any reason (including
where the relative use and need for Services materially increases or decreases
by a Service Recipient), or if there is a termination of the provision of
Services with respect to one or more Service Recipients, the Service Provider
shall adjust the percentages set forth on Schedule C as appropriate, in its
reasonable judgment, to take account of the impact of such change. The parties
agree that in the event that a Service Recipient suffers a Bankruptcy Event (as
defined below), the Service Provider shall only be entitled to adjust the
percentages set forth on Schedule C for the then-current calendar year as a
result of any such event to the extent there is a change in the fundamental
nature or scope of the business of a Service Recipient or any of its
Subsidiaries or as a result of a material increase in the level or scope of
services provided by Service Provider under this Agreement following such
Bankruptcy Event. In the event that the parties amend this Agreement to renew or
extend the Term pursuant to Section 3.1, the Service Provider shall adjust the
percentages set forth on Schedule C on the basis of the consolidated annual
budget for the next following fiscal year, or, if such budget is not finalized
at the time this Agreement is amended to renew the Term, then the parties shall
proceed on the basis of the percentages set forth in the then-current
Schedule C.
(d) Each Service Recipient shall reimburse the Service Provider for 100% of the
costs (including the costs and expenses of acquisition, leasing and
depreciation) of any Fixed Assets incurred by the Service Provider and provided
solely for the benefit of such Service Recipient and its Subsidiaries. The costs
of Fixed Assets incurred by the Service Provider and provided for the shared
benefit of two or more Service Recipients (including their respective
Subsidiaries), or for the shared benefit of the Service Provider and any Service
Recipients and their respective Subsidiaries, shall be allocated (and such
allocated costs reimbursed to the Service Provider by the relevant Service
Recipients) pro-rata based on the relative benefit or use of such Fixed Assets
to each such party, as determined in the reasonable discretion of the Service
Provider. Service Provider shall transfer ownership of Fixed Assets that are
Business Segment Costs (and assign all applicable warranties) to the applicable
Service Recipient(s), including those that are shared between two Service
Recipients, via a customary bill of sale and in such manner and at such time as
is reasonably practicable.

 

5



--------------------------------------------------------------------------------



 



(e) Expenses for Services described in Section 2.1.2 shall be allocated as
mutually agreed to in writing by the Service Provider and the applicable Service
Recipient(s) prior to such expenses being incurred, and such Service
Recipient(s) shall reimburse the Service Provider for such Services in
accordance with the terms and conditions of this Agreement.
(f) It is understood and agreed that, in calculating Business Segment Costs and
Corporate Costs and reimbursements owed hereunder, the Service Provider shall
incorporate its own reasonable costs and expenses associated with administering
this Agreement as a component of such amounts, provided, however, that such
amounts shall not include any “profit margin.”
(g) In addition, each Service Recipient shall pay to the Service Provider,
without duplication or mark-up, all reasonable out-of-pocket costs, and
expenses, incurred by the Service Provider in connection with the performance of
the Services, including, but not limited to, travel and lodgings, allocations of
premiums and deductibles under third party contracts attributable to the
recipient of Services, allocations of termination fees and penalties under third
party contracts, and allocations of third party license fees.
2.5.2 The Service Provider shall enter amounts payable by each Service Recipient
under this Agreement as journal entries on a monthly basis, and as of the last
day of the Term. Service Provider shall provide, if requested, monthly financial
statements and the relevant support documentation for the allocation calculation
to each Service Recipient relating to such charges during the Term.
2.5.3 The Service Provider shall retain records of all expenses incurred in
providing Services and Fixed Assets under this Agreement for at least three
(3) years after the incurrence thereof, and upon the written request of a
Service Recipient, shall furnish copies of the pertinent records to the Service
Recipient. If any Service Recipient has a good faith dispute regarding a payment
obligation or calculation, it shall promptly notify the Service Provider and the
Service Provider and Service Recipient shall promptly confer in good faith to
resolve such dispute. The parties agree that the calculations of the amounts
payable under this Agreement shall be deemed final for any calendar month upon
the closing of the Service Provider’s books for the following calendar month
(for example, the calculations for the month of June shall be deemed final upon
the close of the books for July).
2.5.4 All sales, use, VAT and other taxes, levies and charges (other than taxes
based on net income or net profits) imposed by applicable taxing authorities on
the provision of any Service (or any other service hereunder) shall be borne by
the Service Recipients.

 

6



--------------------------------------------------------------------------------



 



2.6 Non-Exclusivity. Nothing herein shall prevent a Service Recipient from
engaging, or from purchasing services, supplies, fixed assets or any other items
from, outside vendors, independent contractors, or any other third parties, and
nothing herein shall be deemed to require the Service Provider to provide the
Services exclusively to the Service Recipients and their Subsidiaries.
ARTICLE 3
TERM; TERMINATION; MANDATORY AMENDMENT
3.1 Term. The term (the “Term”) of the Services to be provided pursuant to this
Agreement shall commence on the Effective Date and shall end upon the earlier of
(a) December 31, 2012 plus any renewal period mutually agreed pursuant to the
immediately following sentence (the “Expiration Date”) and (b) the date on which
this Agreement terminates, in whole with respect to all Service Recipients or in
part with respect to one or more individual Service Recipients, in accordance
with Section 3.2. The Service Provider and the Service Recipients may mutually
agree in writing to amend this Agreement to renew or extend the Term for a
mutually agreeable period and thereby extend the Expiration Date. The parties
acknowledge that the percentages set forth in Schedule C are for the calendar
year 2011 and agree to negotiate in good faith in connection with adjusting the
percentages set forth on Schedule C for the calendar year 2012. The parties
agree to negotiate in good faith in connection with any extension or renewal,
understanding one or more Service Recipients may require the Services in order
to continue its business in the ordinary course.
3.2 Termination.
3.2.1 The Services may be terminated (i) in its entirety at any time by mutual
agreement of the parties hereto or (ii) with respect to any Service Recipient at
any time by mutual agreement of Service Provider and the Service Recipient for
which services are being terminated.
3.2.2 If either the Service Provider or a Service Recipient materially defaults
in the performance or observance of any of its covenants, duties, or obligations
contained in this Agreement, the non-defaulting party may terminate the Services
(in whole or in part) upon 5 days notice, provided, however, that, to the extent
such default is capable of cure, such default continues uncured for a period of
thirty (30) days after the non-defaulting party gives notice thereof to the
defaulting party, then the applicable non-defaulting party will be entitled to
terminate the Services at any time thereafter upon written notice to the
defaulting party.

 

7



--------------------------------------------------------------------------------



 



3.2.3 The Services may be terminated, in whole or in part, (1) immediately by
Service Provider with respect to any Service Recipient if any Bankruptcy Event
occurs with respect to such Service Recipient (but for certainty the parties
agree that that foregoing shall not apply and the Services cannot be terminated
in the event that a Bankruptcy Event occurs solely with respect to any
Subsidiary of such Service Recipient), or (2) immediately upon written notice
delivered by a Service Recipient to the Service Provider if any Bankruptcy Event
occurs with respect to the Service Provider. A “Bankruptcy Event” shall include
(i) the filing of any bankruptcy petition against such entity and either a final
adjudication of bankruptcy is entered thereon or such petition is not dismissed
within forty-five (45) days; (ii) the (a) making of an assignment for the
benefit of its creditors, (b) filing of a voluntary petition in bankruptcy or a
petition or answer seeking reorganization to effect a plan or other arrangement
with creditors or any other relief under any law of any jurisdiction relating to
bankruptcy or reorganization granting relief to debtors, or (c) filing of an
answer admitting the jurisdiction of the court and the material allegations of
any involuntary petition filed against it pursuant to such law; or
(iii) application for or giving of consent to the appointment of any receiver or
trustee. Notwithstanding the foregoing, the parties to this Agreement knowingly,
voluntary and intentionally and after consultation and advice of counsel
stipulate and agree, to the fullest extent allowed by law and with the full
intention that such stipulation and agreement shall survive the filing of any
bankruptcy, that, in the event any Service Recipient files for protection under
the laws of the United States Bankruptcy Code (11 U.S.C. Section 101 et seq.),
or if any involuntary petition in bankruptcy is filed against any Service
Recipient, and is not dismissed within thirty (30) days after filing, and the
Service Recipient formally rejects this Agreement under 11 U.S.C. Section 365,
such rejection shall not affect, release or terminate the rights and obligations
under this Agreement with respect to the Service Provider and the remaining
Service Recipients who are not in bankruptcy and the Service Provider agrees to
continue to timely perform all obligations under this Agreement for the benefit
of the non-bankrupt Service Recipients.
3.2.4 This Agreement shall terminate on the Exit Date (as defined below) if all
remaining Service Recipients then otherwise party to this Agreement are Exiting
Parties (as defined below) as of such Exit Date.
3.3 Mandatory Amendment.
3.3.1 Effective as of the business day (the “Exit Date”) immediately preceding
(i) any date of a Fundamental Change with respect to a Service Recipient or
(ii) any date when the Service Provider ceases to own or control record or
beneficial ownership of more than 50% of the outstanding voting equity
securities of a Service Recipient (a Service Recipient described in clause
(i) or clause (ii), an “Exiting Party”), the parties hereto shall apply the
calculation and payment provisions of Article 4 and separately provide in a
promissory note satisfactory to the Service Provider for payment by the Exiting
Party of any and all amounts owed to the Service Provider by the Exiting Party
under this Agreement on the terms set forth in Section 4.2.4. Following such
provision for payment, such Exiting Party shall no longer be deemed a Service
Recipient for purposes of receiving any Services hereunder and the remaining
parties hereto shall amend this Agreement appropriately (including by adjusting
the percentages set forth on Schedule C) to reflect the same.
3.3.2 In the event that a Service Recipient does not agree to renew or extend
the Term pursuant to Section 3.1, such non-renewing Service Recipient shall be
treated as an “Exiting Party”, and the parties hereto shall apply the
calculation and payment provisions of Article 4 and separately provide in a
promissory note satisfactory to the Service Provider for payment of any and all
amounts owed to the Service Provider by the Exiting Party under this Agreement
on the terms set forth in Section 4.2.4. Following such provision for payment,
such Exiting Party shall no longer be deemed a Service Recipient for purposes of
receiving any Services hereunder and the remaining parties hereto shall amend
this Agreement appropriately (including by adjusting the percentages set forth
on Schedule C) to reflect the same.

 

8



--------------------------------------------------------------------------------



 



ARTICLE 4
INTERCOMPANY ACCOUNTS; TRIGGER DATE PAYMENT
4.1 Intercompany Accounts; Starting Balance; Outstanding Balance. The parties
hereby acknowledge and agree that:
4.1.1 The Service Provider has recorded in the intercompany accounts of the
Service Provider, the Service Recipients, and the Intercompany Parties (such
accounts, the “Intercompany Accounts”), the costs of various services and items
furnished to or allocated among the Service Recipients and their Subsidiaries
since the Merger, including, without limitation, services, fees, other items
pursuant to certain property management subcontracts between GEMS and TNPR, and
other items, including, without limitation, Tax Allocation Services. As of the
Effective Date, the only Intercompany Party with a payable or receivable
outstanding with the Service Provider is NNNRA. Any past payables and
receivables between the other Intercompany Parties have been reconciled into the
Starting Balance between the Service Provider and NNNRA. The parties hereto
acknowledge that the Intercompany Parties are Subsidiaries of Daymark and that
Daymark is a Service Recipient hereunder. As such, the Intercompany Parties will
indirectly receive benefits and privileges in connection with this Agreement
with respect to the Services provided by the Service Provider to Daymark. The
cost of Services provided to Daymark by Service Provider hereunder shall be
applied against the Intercompany Account for NNNRA.
4.1.2 The aggregate gross amounts reflected in the Intercompany Accounts as
being owed to the Service Provider by a Service Recipient or from the Service
Provider to a Service Recipient or NNNRA for services and items it has furnished
to such Service Recipient and NNNRA through September 30, 2010, is set forth on
Schedule B attached hereto, which Schedule is incorporated in and made a part of
this Agreement as if set forth fully herein. The parties shall adjust the
amounts reflected on Schedule B for the intercompany transactions that occurred
during the fourth quarter of 2010 to determine final intercompany starting
balances for each Service Recipient and NNNRA for calendar year 2011 (the
“Starting Balances”).
4.1.3 The Service Provider shall, no less frequently than monthly, and as of the
last day of the Term, and as of any other day on which the calculation of
amounts owed under this Agreement is provided for by the terms hereof
(including, without limitation, Section 3.3.1 and Section 3.3.2) record the
amounts owed to the Service Provider by the Service Recipients and NNNRA under
this Agreement as receivables and payables, as appropriate, in the Intercompany
Accounts.
4.2 Additional Terms of Payment.
4.2.1 Triggering Events. In the event that (a) the Term ends with respect to any
Service Recipient (whether due to expiration of the Term, or termination of this
Agreement pursuant to Section 3.2), (b) there is a Bankruptcy Event for a
Service Recipient or one of its Subsidiaries, (c) there is an event after
March 25, 2011 that is reasonably likely to have a material adverse effect on a
Service Recipient or one of its Subsidiaries and lead to an imminent Bankruptcy
Event for such Service Recipient or its Subsidiary,(d) there is a Fundamental
Change with respect to NNNRA, (e) Section 3.3.1 or Section 3.3.2 applies, or
(f) it is otherwise necessary to calculate amounts owed under this Agreement,
including for purposes of calculating damages for the breach or non-performance
of this Agreement, the Service Provider shall calculate with respect to the
applicable Service Recipient or NNNRA the Net Balance and Final Balance (each as
defined below) as of the relevant date (the “Trigger Date”), in accordance with
Section 4.2.2 and Section 4.2.3 below.

 

9



--------------------------------------------------------------------------------



 



4.2.2 Calculation of Net Balance. The Service Provider shall calculate the net
balance with respect to the applicable Service Recipient or NNNRA by netting or
setting off the respective payables and receivables reflected in the
Intercompany Accounts of the Service Provider and the applicable Service
Recipient or NNNRA, including any payables or receivables with respect to Tax
Allocation Services or pursuant to any other intercompany transaction (the
resulting amount with respect to each of the Service Provider and the Service
Recipients shall be the “Net Balance”). The Service Provider shall provide each
applicable Service Recipient or NNNRA with a statement (a “Net Balance
Statement”) of the amount of the Net Balance, the party to whom it is owed and
reasonable detail supporting such amount no later than the tenth (10th) business
day following the Trigger Date.
4.2.3 Calculation of Final Balance. The Service Provider shall calculate with
respect to each Service Recipient or NNNRA amounts incurred by the Service
Provider during and after the Term in connection with the cessation of Services
to such Service Recipient or NNNRA (to the extent applicable and not reflected
in the Net Balance), including, without limitation, any severance paid to
Service Provider Employees and termination-related costs and fees under any real
estate leases, equipment leases, and vendor contracts utilized in connection
with the provision of Services to such Service Recipient (the aggregate total of
such amounts, the “Final Balance”) and shall, no later than the tenth (10th)
business day following the six-month anniversary of the Trigger Date, provide
each applicable Service Recipient or NNNRA with a statement (the “Final Balance
Statement”) of the amount of the Final Balance and reasonable detail supporting
such amount.
4.2.4 Payment.
(a) The Final Balance shall be payable to whichever party it is owed on the date
that is five (5) years from the Trigger Date (the “Outside Maturity Date”).
During such period interest shall be paid quarterly at a rate per annum equal to
7.95% on the unpaid principal balance. Such interest shall accrue commencing as
of the date of the Net Balance Statement. The principal represented by the
amount of the Net Balance shall be increased or decreased by offset, as
applicable, by the amount of the Final Balance. The excess, if any, of the Final
Balance over the Net Balance shall be paid to the party to whom it is owed on
the terms described above in this Section 4.2.4, which terms may also be (but
shall not be required to be) evidenced by a promissory note as agreed by the
parties. The parties hereto shall review and, if mutually agreed, amend the
terms of this section upon any renewal of the Term of this Agreement pursuant to
Section 3.1.

 

10



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything in this Agreement to the contrary, if (1) a
Triggering Event has occurred and (2) the Final Balance is payable to NNNRA (or
Daymark) by Service Provider, then and in such event from the date of the
Triggering Event through the duration of the Term, (i) the monthly fees and
reimbursements due to the Service Provider for Corporate Cost Services provided
pursuant to this Agreement shall be applied against the remaining principal
amount owed by the Service Provider (and any promissory note evidencing such
amount) and (ii) the monthly fees and reimbursements due to Service Provider for
Business Segment Cost Services shall be paid monthly to the Service Provider by
Service Recipient. In such event, the Service Provider shall present the Service
Recipient with an invoice (an “Invoice”) on a monthly basis and as of the last
day of the Term, stating the nature and cost of all Business Segment Cost
Services and Fixed Assets provided or purchased during the period covered by the
relevant Invoice and the amount of reimbursement owed by such Service Recipient,
determined as set forth in this Agreement. All payments shall be due and payable
to the Service Provider or its designee by wire transfer of immediately
available funds (or such other manner as the parties may mutually agree) within
thirty (30) days of receipt by Service Recipient of an Invoice. If the Service
Recipient has a good faith dispute regarding a payment obligation, it shall
promptly notify the Service Provider in writing, timely pay in full the
undisputed portion of the Invoice, and promptly confer with the Service Provider
in good faith to resolve such dispute. If payment for any undisputed portion of
an Invoice is not received within the thirty (30) day period after receipt of
the applicable Invoice, interest shall accrue on the amount payable at the rate
of one percent (1%) per month from the date delinquent until paid in full.
4.3 Intentionally Omitted.
4.4 Netting Among Service Recipients. The Service Provider, GEMS, Daymark, NNNRA
and TNPR hereby authorize the Service Provider to net the Intercompany Accounts
of the Service Provider and Daymark or NNNRA with the amount of any payables
from TNPR to GEMS, excluding any payables from TNPR to GEMS that, based on the
terms of the property sub-management contracts between TNPR and GEMS, remain
contingent on the payment of property management fees, construction management
fees, leasing commissions and/or any other fees due to TNPR under the applicable
property management contracts.
4.5 Damages. Damages for non-performance or breach of this Agreement shall be
calculated and paid in accordance with this Article 4.
ARTICLE 5
MISCELLANEOUS
5.1 Notices. Any notice, demand, statement or other document required or
permitted to be given under this Agreement shall be in writing. Any such notice,
demand, statement or other document, or any delivery to be made hereunder, will
be deemed to be delivered if delivered personally, or sent by receipt-confirmed
facsimile, or nationally recognized overnight courier with tracking capability:
5.1.1 in the case of the Service Provider or any constituent entity thereof:
Grubb & Ellis Company
1551 N. Tustin Avenue
Suite 300
Santa Ana, California 92705
Attention: President
Telephone: (714) 667-8252
Facsimile: [•]

 

11



--------------------------------------------------------------------------------



 



5.1.2 in the case of the Service Recipients or any of the Intercompany Parties:
1551 N. Tustin Avenue
Suite 300
Santa Ana, California 92705
Attention: President
Telephone: (714) 667-8252
Facsimile: [•]
or to such other address as any party may from time to time advise the other
parties in accordance with this Section 5.1, and any such notice will be deemed
to have been received on the business day after the couriering thereof, or if
delivered personally, when delivered, or if sent by facsimile, on the day of the
recipient when such facsimile is received.
5.2 Entire Agreement. This Agreement, including the Schedules attached hereto
and incorporated herein, contains the entire agreement of the parties with
respect to the subject matter of this Agreement, and supersedes all
negotiations, prior discussions, agreements, arrangements, and understandings,
written or oral, relating to the subject matter of this Agreement.
5.3 Governing Law; Dispute Resolution; Forum.
5.3.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of California without regard to principles
of conflicts of laws that would result in the application of the laws of another
jurisdiction.
5.3.2 Any controversy or claim arising out of or relating to this Agreement will
be submitted to binding arbitration in the State of California before a single,
disinterested arbitrator (or, in the event the dispute in question includes a
claim in excess of $1,000,000, a panel of three disinterested arbitrators)
mutually selected by the parties within fifteen (15) days after such sixty
(60)-day period. If the parties are unable to select an arbitrator within such
fifteen (15)-day period, the arbitrator shall be appointed by the California
office of JAMS/Endispute in accordance with its then-current rules. The decision
of the arbitrator shall be final and binding upon the parties, and judgment upon
the award may be entered in any court of competent jurisdiction in the United
States. The arbitrator shall have the power to award equitable relief, including
specific performance of the terms and conditions of this Agreement and/or
injunctive relief. The non-prevailing party in such arbitration shall reimburse
to the prevailing party all of the prevailing party’s expenses incurred in
connection with the arbitration (including, without limitation, reasonable
attorneys fees and expenses and expert witness fees and expenses).
5.3.3 Nothing herein shall be interpreted to limit any party’s right to pursue
preliminary or provisional equitable relief pending the arbitration award, but
any such preliminary or provisional equitable relief shall be sought in the
applicable state or federal courts in Los Angeles, California.

 

12



--------------------------------------------------------------------------------



 



5.4 Further Assurances; Cooperation. Each of the parties hereto will execute and
deliver such further agreements and other documents and do such further acts and
things as any of the other parties reasonably requests to evidence, carry out or
give full force and effect to the intent of this Agreement.
5.5 Survival. Article 1, Section 2.5.1, Article 4, and Article 5 shall survive
the expiration or termination of this Agreement and shall continue until all
payment disputes, if any, have been resolved and any and all payment obligations
have been satisfied in full.
5.6 Amendment. This Agreement may not be amended, modified or supplemented
except in a writing executed by each party hereto.
5.7 Counterparts. This Agreement may be executed in one or more counterparts,
including by .tif or .pdf attachment to email, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.
5.8 No Assignment. No party hereto may assign any of its rights or obligations
under this Agreement. Any purported assignment in violation of this Agreement
shall be null and void ab initio.
5.9 Severability. If any provision of this Agreement is or becomes invalid or
illegal in whole or in part, such provision shall be deemed amended to be, as
nearly as possible, consistent with the intent expressed herein and if such is
impossible, the offending provision shall be deemed stricken from this Agreement
without invalidating any of the remaining provisions.
5.10 Liability. Each Service Recipient hereby acknowledges and accepts on behalf
of itself and its Subsidiaries that it shall have no cause of action or claim
against the Service Provider for liability in connection with the Services,
except to the extent that the Service Provider has engaged in gross negligence
or willful misconduct. Without limitation of the foregoing, in no event shall
any party be liable under this Agreement with respect to any harm or liability
in connection with the provision or failure to provide any particular Service
for an amount in excess of the actual amount received by or due to such party
hereunder for that specific Service during the three (3) month period prior to
the provision of the specific Service that gave rise to such liability.
5.11 Consequential Damages. NO PARTY SHALL BE LIABLE UNDER THIS AGREEMENT FOR
ANY PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR OTHER INDIRECT
DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST PROFITS, REVENUE OR SAVINGS, LOSS
OF BUSINESS OR ECONOMIC ADVANTAGE, WHETHER IN CONTRACT, TORT OR OTHERWISE
(INCLUDING, WITHOUT LIMITATION, BREACH OF WARRANTY, NEGLIGENCE AND STRICT
LIABILITY), EVEN IF SUCH PARTY IS AWARE OF OR IS NOTIFIED OF THE POSSIBILITY OF
SUCH DAMAGES WHETHER ARISING UNDER THIS AGREEMENT OR OTHERWISE AT LAW OR IN
EQUITY.

 

13



--------------------------------------------------------------------------------



 



5.12 Force Majeure. No party shall be held liable or responsible for delay or
failure to perform its obligations under this Agreement to the extent occasioned
by force majeure or any cause beyond its control, including, without limitation,
civil disturbance, fire, flood, earthquake, failure of the Internet, windstorm,
unusually severe weather, act of labor trouble, lack of or inability to obtain
raw materials, transportation, labor, fuel or supplies or governmental laws,
acts, regulations, embargoes, or orders (whether or not such later prove to be
invalid).
5.13 Subcontractors. The Service Provider may, in its discretion, retain it
parent entity or any third party or parties to provide any or all of the
Services hereunder.
5.14 Relationship of Parties. The parties hereto are not and shall not be deemed
to be partners or joint venturers and nothing herein shall be construed so as to
impose any liability as such on any of them. The parties agree that each party
shall perform its duties and obligations under this Agreement as an independent
contractor. In no circumstances shall a party be, or be deemed to be, a
fiduciary, trustee or agent for any person, whether or not a party, in
connection with the discharge by a party of its duties and obligations under
this Agreement.
[Signature pages follow]

 

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            Grubb & Ellis Company,
a Delaware corporation
      By:           Name:           Title:           Daymark Realty Advisors
Inc.,
a Delaware corporation
      By:           Name:           Title:           Grubb & Ellis Management
Services, Inc.,
a Delaware corporation
      By:           Name:           Title:           Grubb & Ellis Equity
Advisors, LLC,
a Delaware limited liability company
      By:           Name:           Title:           Grubb & Ellis Advisers of
California, Inc.,
a California corporation
      By:           Name:           Title:           Grubb &Ellis Affiliates,
Inc.,
a Delaware corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            Grubb & Ellis of Arizona, Inc.,
a Washington corporation
      By:           Name:           Title:           Grubb & Ellis Europe, Inc.,
a California corporation
      By:           Name:           Title:           Grubb & Ellis Landauer
Valuation Advisory Services,
LLC, a Delaware limited liability company
      By:           Name:           Title:           Grubb & Ellis Mortgage
Group, Inc.,
a California corporation
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



            Grubb & Ellis New York, Inc.,
a New York corporation
      By:           Name:           Title:           Grubb & Ellis of Michigan,
Inc.,
a Michigan corporation
      By:           Name:           Title:           Grubb & Ellis of Nevada,
Inc.,
a Nevada corporation
      By:           Name:           Title:           Grubb & Ellis Consulting
Services Company
a Florida corporation
      By:           Name:           Title:           HSM Inc.,
a Texas corporation
      By:           Name:           Title:      

 

 



--------------------------------------------------------------------------------



 



         

            Wm. A. White/Grubb & Ellis Inc.,
a New York corporation
      By:           Name:           Title:           Grubb & Ellis Capital
Corporation,
a California corporation
      By:           Name:           Title:        

[Next signature page follows]

 

 



--------------------------------------------------------------------------------



 



With respect to Article 4, Article 5 and the Schedules attached hereto:

            NNN Realty Advisors, Inc.,
a Delaware corporation
      By:           Name:           Title:           Triple Net Properties
Realty, Inc.,
a California corporation
      By:           Name:           Title:           Grubb & Ellis Realty
Investors, LLC,
a Virginia limited liability company
      By:           Name:           Title:           Grubb & Ellis Residential
Management, Inc.,
a Delaware corporation
      By:           Name:           Title:        

 

 